--------------------------------------------------------------------------------

 
EXHIBIT 10.3
 
FIFTH AMENDMENT TO
AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT
 


This FIFTH AMENDMENT TO AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT,
dated as of September 30, 2011 (this “Amendment”) is made among World Financial
Network Bank (formerly known as World Financial Network National Bank), a
Delaware state chartered bank (“WFN”), as Servicer, WFN Credit Company, LLC
(“WFN Credit”), as Transferor, and Union Bank, N.A. (“Union Bank”), formerly
known as Union Bank of California, N.A., successor to JPMorgan Chase Bank, N.A.,
as Trustee of World Financial Network Credit Card Master Trust III (the
“Issuer”), to the Amended and Restated Pooling and Servicing Agreement, dated as
of January 30, 1998, among WFNNB, as Servicer, WFN Credit, as Transferor and
Union Bank, as Trustee (as amended and restated as of September 28, 2001, as
further amended as of April 7, 2004, March 23, 2005, October 26, 2007 and March
30, 2010 and modified by a Trust Combination Agreement, dated as of April 26,
2005, as amended, the “Pooling Agreement”).  Capitalized terms used and not
otherwise defined in this Amendment are used as defined in the Pooling
Agreement.
 
WHEREAS, as of August 1, 2011, WFN converted from a national banking association
to a Delaware state chartered bank and changed its name from World Financial
Network National Bank to World Financial Network Bank (the “Conversion”); and
 
WHEREAS, in connection with the Conversion, the parties hereto desire to amend
the Pooling Agreement in certain respects as set forth herein;
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:
 
SECTION 1.  Amendments.  Section 3.3(a) of the Pooling Agreement is hereby
amended by in its entirety to read as follows:
 
(a)           Organization and Good Standing.  Servicer is validly existing in
good standing under the laws of its jurisdiction of organization, and has full
corporate power, authority and legal right to own its properties and conduct its
business as such properties are presently owned and as such business is
presently conducted.
 
SECTION 2.  Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Effective Date”) upon which (i) each of the parties hereto
receive counterparts of this Amendment, duly executed and delivered by each of
the parties hereto and (ii) each of the conditions precedent described in
Section 13.1(b) of the Pooling Agreement are satisfied.
 
SECTION 3.  Effect of Amendment; Ratification. (a) On and after the Effective
Date, this Amendment shall be a part of the Pooling Agreement and each reference
in the Pooling Agreement to “this Agreement” or “hereof,” “hereunder” or words
of like import, and each reference in any other Transaction Document to the
Pooling Agreement shall mean and be a reference to the Pooling Agreement as
amended hereby.
 


   
Fifth Amendment to Pooling Agreement (Trust III)



 
 

--------------------------------------------------------------------------------

 

(b)              Except as expressly amended hereby, the Pooling Agreement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.
 
SECTION 4. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS.
 
SECTION 5. Section Headings.   Headings used herein are for convenience of
reference only and shall not affect the meaning of this Amendment.
 
SECTION 6.  Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement.    Counterparts of this Amendment may be delivered by
facsimile or electronic transmission.
 
SECTION 7.  Trustee Disclaimer.  Trustee shall not be responsible for the
validity or sufficiency of this amendment, nor for the recitals contained
herein.
 
[Signature Page Follows]
 
 


 

   2  
Fifth Amendment to Pooling Agreement (Trust III)

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 



 
WFN CREDIT COMPANY, LLC
         
By:
 
/s/ Daniel T. Groomes
 
Name:
 
Daniel T. Groomes
 
Title:
 
President






 
UNION BANK, N.A., as Trustee
         
By:
 
/s/ Eva Aryeetey
 
Name:
 
Eva Aryeetey
 
Title:
 
Vice President






 
WORLD FINANCIAL NETWORK BANK
         
By:
 
/s/ Ronald C. Reed
 
Name:
 
Ronald C. Reed
 
Title:
 
Treasurer





 

   
Fifth Amendment to Pooling Agreement (Trust III)

 
 
 

--------------------------------------------------------------------------------

 

 
